
	

115 S549 IS: To block implementation of the Executive Order that restricts individuals from certain countries from entering the United States.
U.S. Senate
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 549
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2017
			Mr. Murphy (for himself, Mr. Leahy, Mrs. Murray, Mr. Carper, Ms. Cantwell, Mr. Sanders, Mrs. Shaheen, Mr. Merkley, Mrs. Gillibrand, Mr. Coons, Mr. Blumenthal, Mr. Schatz, Ms. Baldwin, Mr. Markey, Mr. Booker, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To block implementation of the Executive Order that restricts individuals from certain countries
			 from entering the United States.
	
	
 1.FindingsCongress finds the following: (1)The Executive Order titled Protecting the Nation From Foreign Terrorist Entry Into the United States violates the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) which states that no person can be discriminated against in the issuance of an immigrant visa because of the person’s race, sex, nationality, place of birth, or place of residence.
 (2)That Executive Order violates the Establishment Clause of the First Amendment to the United States Constitution and the equal protection component of the Due Process Clause of the Fifth Amendment to the United States Constitution.
 2.Prohibition against use of fundsNo funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by this Act or any other Act for any fiscal year, may be used to implement or enforce the Executive Order titled Protecting the Nation From Foreign Terrorist Entry Into the United States signed on March 6, 2017.
